ICJ_062_AegeanSeaContinentalShelf_GRC_TUR_1976-09-11_ORD_01_NA_02_EN.txt. SEPARATE OPINION OF
VICE-PRESIDENT NAGENDRA SINGH

While subscribing to the Court’s Order in this particular case, in which
it has declined to exercise its powers under Article 41 of its Statute, I find
it necessary to emphasize the primordial importance which the juris-
dictional issue would have acquired, had the Court found that the
circumstances warranted the indication of interim measures. The necessity
of competence has an inescapable role in any legal régime associated with
a tribunal’s exercise of the extraordinary power of dispensation whereby
it may grant interim measures of protection. This would particularly
appear to be so when the respondent is not present before the Court but
has in a written statement challenged its jurisdiction and has invoked
Article 36, paragraph 6, of the Statute, thus creating circumstances en-
visaged by Article 53. The burden on the Court to satisfy itself about its
own competence becomes much more important if in such circumstances
it wishes to contemplate the granting of interim measures of protection.
The Court must then feel a higher degree of satisfaction as to its own
competence than can be derived from the positive but cursory test of
“prima facie” jurisdiction or the negative test of “no manifest lack” of
jurisdiction. The essence of the matter is that if the Court is taking action
affecting the rights of either party, even by way of freezing them, it should
do so only after reaching a point of satisfaction in regard to its own
competence which comprises a clear and distinct possibility of the Court
proceeding to render judgment in the case. The purpose of the entire
exercise of protecting the rights of the parties pendente lite is to be able to
implement the Court’s judgment when it comes. The acid test of the
Court’s competence, therefore, is that the judgment must be within clear
prospect. This positive test of satisfaction as to distinct possibility appears
necessary if the Court is to avoid the regrettable prospect of granting
interim measures and then finding later that it cannot ever proceed to
judgment in the case. Even though there is the admitted factor of urgency
attending the request for interim measures, I feel that the Court has
nevertheless to spend the time needed to reach that point of satisfaction
as to its own prospective competence prior to exercise of powers under
Article 41 of its Statute.

So far as this particular case is concerned, the Court has not found the
required circumstances to exist which would warrant the exercise of its
powers under Article 41. Hence the question of its own competence, at
this stage, does not arise as it would have if it had sought to exercise those

18
18 AEGEAN SEA (SEP. OP. NAGENDRA SINGH)

powers. In the latter event it is my assessment that a strict application of
the test of the Court’s competence in terms of a distinct possibility of
jurisdiction, would be necessary and justified.

(Signed) NAGENDRA SINGH.

19
